               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Vicki Lashawn Jackson,

                       Plaintiff,     Case No. 17-cv-10514

v.                                    Judith E. Levy
                                      United States District Judge
Jordan Dottor and
City of Dearborn Heights,             Mag. Judge Anthony P. Patti

                       Defendants.

________________________________/

       OPINION AND ORDER GRANTING DEFENDANTS’
        MOTION FOR SUMMARY JUDGMENT [8] AND
        DENYING PLAINTIFF’S CROSS-MOTION FOR
                SUMMARY JUDGMENT [14]

     Plaintiff Vicki Lashawn Jackson brought this action, which arises

out of a traffic stop that resulted in her arrest on January 14, 2015. The

complaint includes a claim for excessive use of force and state law tort

claims against the responding officer, Jordan Dottor (“Officer Dottor”),

and his employer, City of Dearborn Heights (collectively “defendants”).

The complaint revolves around the allegation that Officer Dottor

unreasonably removed plaintiff from her car at with his gun drawn and

injured her by handcuffing her wrists too tightly. Defendants filed this
motion for summary judgment on August 24, 2018, on all counts. (Dkt.

8.) Plaintiff responded late, filing an “answer to defendants’ motion for

summary judgment” and “cross-motion for summary judgment.” (Dkt.

14.)

   I.       Background1

        Dashcam footage caught the relevant portions of Officer Dottor’s

pursuit and traffic stop that forms the basis for this case. On January 14,

2015, at about 4:38 P.M., Officer Dottor turned right onto Ford Road, in

Dearborn, Michigan, activated his overhead lights, and pursued plaintiff

for speeding. (Dkt. 8-2 at 8; Dkt. 8-4 at 16:38:17–16:38:50.) He pulled

behind plaintiff in the left turn lane at the intersection of Ford and

Inkster Roads. Plaintiff turned left into the right-most lane of Inkster

Road. (Dkt. 8-2 at 8; Dkt. 8-4 at 16:39:00.)

        Despite being pursued by Officer Dottor, plaintiff continued to drive

in the right lane without stopping for several minutes. At one point early

in the pursuit, plaintiff decreased her speed, appearing to pull over, but

increased speed again and drove onwards. (Dkt. 8-4 at 16:39:20–



        Because plaintiff did not provide a meaningful recitation of the facts of her
        1

case in response to defendants’ summary judgment motion, the facts outlined below
are taken from the record as developed by defendants.
                                         2
16:39:30.) Plaintiff passed multiple roads and driveways where she could

have pulled in safely as she continued on Inkster Road. (Id.) After

pursuing plaintiff with his overhead lights for approximately one minute,

Officer Dottor activated his siren. (Id. at 16:39:37.)

      After two minutes of pursuit, Officer Dottor and plaintiff stopped at

a red light. Officer Dottor stopped his patrol car, turned off his siren, and

yelled at the plaintiff twice to “[g]et out of the car now.” (Id. at 16:40:33.)

Plaintiff did not immediately exit her vehicle. Officer Dottor then drew

his weapon, approached the car, and directed plaintiff to turn off her

vehicle. (Id. at 16:40:38.) He opened her car door, pulled her out of the

vehicle, placed her under arrest, and proceeded to handcuff her. (Id. at

16:40:40–16:40:50.) Plaintiff, visibly upset, pleaded with Officer Dottor:

“Are you serious?” “My son is on the bus,” and “I wasn’t running, I had

no chance to pull over.” (Id. at 16:40:52–16:41:20.)

      During the traffic stop and the subsequent ride to the police station,

plaintiff complained that the handcuffs caused her pain and discomfort.

Plaintiff first complained of tight handcuffs three minutes after she was

initially handcuffed, stating: “[t]hese cuffs are so . . . they’re hurting my

arm.” (Id. at 16:44:39.) Officer Dottor immediately replied, “[o]kay, I’ll


                                      3
adjust them, one minute.” Less than one minute later, Officer Dottor told

plaintiff, “[o]kay, turn around and I’ll [adjust] them,” and he did so. (Id.

at 16:45:22.) Five minutes later, plaintiff made another complaint that

“[t]hese handcuffs are still too tight.” (Id. at 16:50:45.) Officer Dottor

replied, “[n]o, I can get my fingers through them . . . this one is barely

even on you.” (Id. at 16:50:56–16:51:10.) Plaintiff, however, maintained

that the handcuffs were still too tight. (Id. at 16:51:03.) Officer Dottor

asked plaintiff to rearrange the position of her hands, and after a

moment, told her, “[t]here you go,” presumably having adjusted the

handcuffs a second time. (Id. at 16:51:10–16:51:14.) For a few moments

after that, plaintiff complained that “[i]t’s still too tight, “[o]uch,”

“[t]hey’re still too tight,” and “[g]et it off that bone.” (Id. at 16:51:15–

6:51:30.) Plaintiff, however, made no additional complaints about the

tightness of the handcuffs for the final ten minutes of the drive to the

police station.

      Throughout the traffic stop and ride to the police station, most of

the conversation revolved around plaintiff’s concern for her son. Plaintiff

told Officer Dottor multiple times that she had to pick up her ten-year-

old son from his bus stop and asked Officer Dottor repeatedly to contact


                                     4
her daughter. Officer Dottor contacted dispatch and requested that

plaintiff’s daughter be notified that her brother had to be picked up from

his bus stop. (Id. at 16:43:47–16:44:50.) Dispatch later informed Officer

Dottor that plaintiff’s daughter was already at the bus stop when

dispatch contacted her; Officer Dottor then conveyed this message to

plaintiff. (Id. at 16:57:20.)

      Officer Dottor and plaintiff arrived at the police station at 5:00 P.M.

Plaintiff maintains that after she was booked, she continued to complain

of discomfort and pain from the handcuffs. (Dkt. 8-2 at 10.) She alleges

that she requested to see a sergeant, who ordered that the handcuffs be

removed. (Id.) Plaintiff spent the night in the jail and was released the

next morning. (Id. at 11).

      An attorney, Odie T. Uddyback, III, visited plaintiff at the police

station. He recalled plaintiff’s wrists being bruised and swollen and

recalled taking cell phone photos of plaintiff’s wrists. (Dkt. 14-3 at 3.) But

he states now that he has switched phones multiple times since the

incident and no longer has the photos. (Id.)

      At some point following the arrest, plaintiff saw her doctor, an

internal medicine physician, about possible wrist injuries from the


                                      5
handcuffing. (Dkt. 8-2 at 13). Plaintiff, however, could not recall the

doctor providing any diagnosis, treatment, or medication, nor does she

allege or provide medical records to substantiate her alleged wrist

injuries. (Id.) Plaintiff also contends that the traffic stop caused her to

suffer heightened anxiety, prompting an increased dose of her anti-

anxiety medication. (Id.)

  II.     Legal Standard

        Summary judgment is proper when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may

not grant summary judgment if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the evidence, all

facts, and any inferences that may be drawn from the facts in the light

most favorable to the nonmoving party.” Pure Tech Sys., Inc. v. Mt.

Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing Skousen v.

Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

        The moving party “bear[s] the initial burden of demonstrating the

absence of a genuine issue of material fact on at least one essential


                                     6
element.” Stiles v. Grainger Cty., 819 F.3d 834, 847 (6th Cir. 2016) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). If the moving party

meets this burden, the non-moving party must then point to “facts in the

record raising a genuine issue for trial.” Id. (citing Celotex, 477 U.S. at

324).

   III. Plaintiff’s “Cross-Motion for Summary Judgment”

        On October 29, 2018, plaintiff filed her response to defendants’

motion for summary judgment and entitled it, in part, a “cross-motion for

summary judgment.” But the dispositive motion cut-off in this case was

August 27, 2018. (Dkt. 7.) Although the Court entered a stipulated order

extending the time for plaintiff’s counsel to file a memorandum in

response to defendants’ timely motion for summary judgment (Dkt. 13),

the order does not provide an extension to the dispositive motion cutoff.2

Therefore, the Court will not consider plaintiff’s cross-motion, as it is




        2 The stipulated order was, in fact, the second stipulation permitting an
extension to file a response to defendants’ motion for summary judgment. (See Dkts.
11, 13.) Plaintiff had filed a two-page “answer and cross-motion” on the final day
permitted under the first stipulated extension. (Dkt. 12.) Plaintiff’s first filing was
grossly deficient, prompting the need for the second stipulation for an extension to
file the current amended response.
                                          7
untimely. And, in any event, the motion is facially deficient. The motion

is denied.

  IV.   Defendants’ Motion for Summary Judgment

     Plaintiff brings counts of excessive force, gross negligence,

intentional infliction of emotion distress, and assault and battery against

Officer Dottor. And although not clearly delineated on the face of the

complaint, it appears the only count that is pleaded against the City of

Dearborn Heights is count one, broadly entitled “Violations of the Fourth

and Fourteenth Amendments.” (Dkt. 1) Defendants move for summary

judgment on all counts.

        a. Count One

     Plaintiff brings count one pursuant to 42 U.S.C. § 1983, asserting a

claim of excessive force in violation of the Fourth Amendment of the U.S.

Constitution. Specifically, she alleges that Officer Dottor handcuffed her

too tightly, amounting to excessive force. She appears to bring a

municipal liability claim against the City of Dearborn Heights under this

count, as well.




                                    8
              i. Officer Dottor

     Plaintiff argues that Officer Dottor used excessive force and is not

entitled to qualified immunity related to his placement of the handcuffs

of her wrists. “In civil suits pursuant to 42 U.S.C. § 1983 for money

damages, qualified immunity protects a public official from being sued as

long as the official ‘does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’”

Crockett v. Cumberland, 316 F.3d 571, 579 (6th Cir. 2003) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). On summary judgment,

the Court considers whether the facts “viewed in the light most favorable

to the plaintiff, ‘show the officer’s conduct violated a constitutional

right.’” Soloman v. Auburn Hills Police Dep’t, 389 F.3d 167, 172 (6th Cir.

2004) (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)). Only if there is

sufficient showing of a constitutional violation must a court analyze

whether the right is “clearly established.” Id.

     The Fourth Amendment guarantees citizens the right “to be free of

excessive force when police make an arrest or seizure.” Lyons v. City of

Xenia, 417 F.3d 565, 575 (6th Cir. 2005). The right to be free from

excessive force includes a prohibition of “unduly tight or excessively


                                     9
forceful handcuffing.” Miller v. Sanilac Cty, 606 F.3d 240, 252 (6th Cir.

2010) (citing Morrison v. Bd. of Tr. of Green Twp, 583 F.3d 394, 400 (6th

Cir. 2009)). To determine whether handcuffing is excessively forceful,

courts employ a three-pronged test. Lyons, 417 F.3d at 576. To avoid

summary judgment on her handcuffing claim, plaintiff “must offer

sufficient evidence to create a genuine issue of material fact that: (1) [ ]

she complained that the handcuffs were too tight; (2) the officer ignored

those complaints; and (3) the plaintiff experienced ‘some physical injury’

resulting from the handcuffing.” Miller, 606 F.3d at 252 (quoting

Morrison, 583 F.3d at 400). In this case, only prongs two and three are at

issue since it is undisputed that plaintiff complained that the handcuffs

were too tight.

     In general, to meet the second prong, the officer must have

dismissed or disregarded plaintiff’s complaints. See Baynes v. Cleland,

799 F.3d 600, 609 (6th Cir. 2015). A “dismissive response” may be

sufficient to meet this prong, and thus, “a plaintiff can survive summary

judgment even if the officer gave some reply . . . if the response was

essentially nonresponsive.” Id. (citing Morrison, 583 F.3d at 402). For

instance, in Baynes, the plaintiff survived summary judgment where the


                                    10
plaintiff “testified that [the officer] replied to [plaintiff’s] complaints by

telling [plaintiff] that the handcuffs were not to tight, and if they were

loosened, [plaintiff] may be able to get out.” Id. This response was, in

effect, nonresponsive since it simply dismissed the plaintiff’s complaints

without acting on them.

      Plaintiff fails to show that Officer Dottor ignored her complaints. In

contrast to Baynes, the Dashcam audio recorded multiple responses by

Officer Dottor almost immediately after plaintiff’s initial complaints.

When plaintiff first complains a few minutes into her arrest, Officer

Dottor immediately responded, “I’ll adjust them for you.” And he does so

within one minute. About five minutes later, plaintiff again tells Officer

Dottor that the handcuffs are too tight. He again responded immediately,

stating, “I can get my fingers in here” and “this one’s barely even on you,”

demonstrating that he checked the handcuffs within moments of her

second complaint. He then helped her adjust her hands, stating “there

you go.” After two adjustments, plaintiff again claims the handcuffs are

too tight. But for the final ten minutes of transport to the police station,

plaintiff makes no further complaints. By responding to plaintiff and




                                     11
adjusting the handcuffs and plaintiff’s hand position, Officer Dottor was

demonstrably responsive.

     Plaintiff repeatedly argues that Officer Dottor ignored her requests

and she contends that Officer Dottor failed to loosen her handcuffs at any

point. This is refuted by the dashcam footage. And although Officer

Dottor did not respond to her final complaint, an officer is not required to

respond to every request to loosen handcuffs. Rather, the law requires

that an officer not ignore an arrestee’s complaints. See Miller, 606 F.3d

at 252. Officer Dottor’s swift response to the initial two complaints, even

if plaintiff believes his responses were inadequate, sufficiently

demonstrates that he did not ignore plaintiff’s complaints. Because the

second prong is not met, Officer Dottor is entitled to summary judgment

on this claim.

     Regarding the final prong, that plaintiff was physically injured, the

Sixth Circuit instructs that most injuries are sufficient, including

swelling, redness, numbness, and injuries requiring further medical

attention. E.g., Baynes, 799 F.3d at 609 (finding deposition testimony

about numbness and medical records noting a diagnosis of “bilateral

radial sensory neuropathy” as a result of the handcuffing was sufficient).


                                    12
Although deposition testimony may support the existence of an issue of

fact on this element, a failure by plaintiff to support her testimony with

medical or other records can weigh in favor of summary judgment for

defendants. Miller, 606 F.3d at 252 (“[A]lthough [plaintiff] stated in his

deposition that he lost color in his hands for more than a day after the

arrest and has continuing inability to use his hands, these assertions are

not supported by his medical records or the intake form he completed

during his arrest.”).

     The Court need not reach a decision on this prong but nonetheless

notes that plaintiff struggles to substantiate an issue of fact on this

element, as well. Plaintiff’s deposition testimony does not reveal any

physical injury. And although she stated she went to a physician

following the incident, she also stated she was unable to recall whether

it resulted in a diagnosis or needed treatment. She also provides no

medical records in response to defendants’ motion to support her claim.

The only showing she has made is to provide her own affidavit that states

her “wrist was bruised and swollen” (Dkt. 143-2), and an affidavit from

an attorney who visited her at the police station, who stated he took

pictures of her wrists that “were so bruised to the point that they look as


                                    13
if they were bleeding” (Dkt. 143-3). And since the only potential

photographic evidence of her bruised wrists has since been lost, no

photos, medical documentation, or deposition testimony is provided to the

Court to support an issue of triable fact on plaintiff’s injuries. Although

most physical injuries will qualify, failing to support assertions of an

injury with deposition testimony, medical records, or otherwise can

suggest a plaintiff has not met her burden on this prong. See Miller, 606

F.3d at 252. Nonetheless, the Court declines to decide this issue.

      Because there is no issue of fact as whether Officer Dottor

responded to plaintiff’s complaints about the handcuffs, her right to be

free from excessively forceful handcuffing was not violated.3 Officer

Dottor is entitled to summary judgment on this claim.

                ii. City of Dearborn Heights

      In her response to defendants’ motion, plaintiff briefly argues that

the City violated her constitutional rights through “active concealment of

abusive police actions.” (Dkt. 14 at 22–23.) “To show the existence of a




      3  Since there was no constitutional violation, the Court need not analyze
whether the right is clearly established, but notes that the right at issue is likely is.
See Baynes, 799 F.3d at 613 (“[U]nduly tight or excessively forceful handcuffing is a
clearly established violation of the Fourth Amendment.” (citing cases)).
                                           14
municipal policy or custom leading to the alleged violation, a plaintiff can

identify: (1) the municipality’s legislative enactments or official policies;

(2) actions taken by officials with final decision-making authority; (3) a

policy of inadequate training or supervision; or (4) a custom of tolerance

or acquiescence of federal violations.” Winkler v. Madison Cty., 893 F.3d

877, 901 (6th Cir. 2018) (quoting Baynes, 799 F.3d at 621). But in her

response, plaintiff rests on bald assertions. She has not pointed to any

evidence in the record that creates a triable fact as to an official policy,

action by policy makers, lack of training, or a custom adopted by

Dearborn Heights. Accordingly, the City is entitled to summary

judgment on this claim.

        b. Gross Negligence

     Plaintiff brings a count of gross negligence against Officer Dottor.

“Under the governmental immunity act, a governmental employee is not

liable in tort for personal injuries as long as the employee’s ‘conduct does

not amount to gross negligence that is the proximate cause of the injury

or damage.’” Oliver v. Smith, 269 Mich. App. 560, 565 (2006) (quoting

MCL § 691.1407(2)). But the governmental immunity act does not create

a cause of action. Rakowski v. Sarb, 269 Mich. App. 619, 627 (2006) (citing


                                     15
Beaudrie v. Heanderson, 465 Mich. 124, 139 (2001)). A plaintiff must first

allege “that the governmental employee defendant owed a common-law

duty to the plaintiff.” Id. But because Michigan courts are not “bound by

the choice of label” used in a pleading, Norris v. Police Officers, 292 Mich.

App. 574, 582 (2011), the Court will generously construe this claim to be

a claim of negligence arising out of Officer Dottor’s handcuffing.4

      Under the statute, a lower level government defendant’s actions

taken within the scope of his employment is immune from suit, unless it

amounts to gross negligence. MCL 691.1407(2). Gross negligence is

defined as “conduct so reckless as to demonstrate a substantial lack of

concern for whether an injury results.” MCL 691.1407(8)(a). A court must

determine whether an officer’s “conduct and failure to act demonstrates




      4  This Count is likely deficient. The Michigan Court of Appeals has stated that
a “claim of gross negligence [that] is fully premised on [a] claim of excessive force” is
not a separate cognizable claim. VanVorous v. Burmeister, 262 Mich. App. 467, 483
(2004). And, in fact, plaintiff’s gross negligence count is pleaded as a constitutional
violation, referencing “excessive, unnecessary and unwarranted brutality” in
violation of “Plaintiff’s constitutional rights as protected under the 4th and 14th
Amendment to the United States Constitution.” (Dkt. 1 at 14.) The actions alleged in
this count are also the same ones that serve as the basis for counts of intentional
infliction of emotional distress and assault and battery, both intentional torts. See
VanVorous, 262 Mich. App. at 483–84 (“[T]his Court has rejected attempts to
transform claims involving elements of intentional torts into claims of gross
negligence.”). But because the Michigan Court of Appeals has also cited to
handcuffing-related excessive force cases in the context of gross negligence, the Court
will entertain this count on the merits.
                                           16
a willful disregard of precautions and measures to attend to plaintiff's

safety,” or otherwise stated, whether “an objective observer watching [the

officer’s] conduct could reasonably conclude that he simply did not care

about plaintiff's safety or welfare.” Jackson v. Lubelan, No. 338275, 2018

Mich. App. LEXIS 2789, at *8–9 (July 5, 2018) (citing Oliver v. Smith,

290 Mich. App. 678, 685 (2010); Tarlea v. Crabtree, 263 Mich. App. 80, 90

(2004)). In the context of handcuffing, the Michigan Court of Appeals has

adopted the Sixth Circuit’s reasoning that “a police officer’s conduct of

handcuffing an individual too tightly does not constitute gross negligence

unless physical injury results.” Oliver, 269 Mich. App. at 566.

     Officer Dottor is clearly a lower level employee taking actions

within the scope of his employment, and since his conduct was not grossly

negligent, he is immune from suit on this claim. The dashcam footage

demonstrates that Office Dottor was responsive to plaintiff’s complaints

about the tightness of the handcuffs. On two occasions, he quickly

responded to plaintiff’s requests to adjust them. Therefore, a reasonable

observer could not conclude that Officer Dottor “simply did not care about

plaintiff’s safety or welfare.” See Jackson, 2018 Mich. App. LEXIS 2789,




                                   17
at *8–9. Accordingly, Officer Dottor is entitled to summary judgment on

plaintiff’s claim of gross negligence.

           c. Intentional Torts

     Finally, plaintiff brings claims of intentional infliction of emotional

distress and assault and battery, which are intentional torts. With

respect to intentional tort claims brought against government

defendants, the Michigan Supreme Court directs courts to do the

following:

     If the plaintiff pleaded an intentional tort, determine whether
     the defendant established that he is entitled to individual
     governmental immunity . . . by showing the following:

     (a) The acts were undertaken during the course of
         employment and the employee was acting, or reasonably
         believed that he was acting, within the scope of his
         authority,

     (b) the acts were undertaken in good faith, or were not
         undertaken with malice, and

     (c)     the acts were discretionary, as opposed to ministerial.

Odom v. Wayne Cty., 482 Mich. 459, 480 (2008). Malice has been

described as “willful misconduct,” “conduct . . . that was intended to harm

the plaintiff,” or “wanton misconduct . . . show[ing] such indifference to

whether harm will result.” Id. at 475. It is undisputed that the act of
                                  18
handcuffing plaintiff was discretionary and taken during the course of

Officer Dottor’s employment, and therefore the only issue is whether

there is a material issue of fact as to whether Officer Dottor acted with

malice or in bad faith.

     Here, the dashcam footage demonstrates that Officer Dottor

responded to plaintiff’s complaints and his actions, therefore, do not

constitute wanton or willful misconduct. Officer Dottor adjusted the

handcuffs after plaintiff complained of discomfort multiple times. There

is nothing in the record to suggest that Officer Dottor “intended to harm”

plaintiff or was willfully indifferent to whether plaintiff would be injured

as a result of his actions. Nor does the dashcam footage or his deposition

testimony, suggest that Officer Dottor’s actions were taken in bad faith.

     In her response, plaintiff relies on conclusory statements to refute

defendants’ properly supported motion for summary judgment. She

states that Officer Dottor’s “violent” approach to her vehicle with his

weapon drawn and pulling her from the vehicle is “clearly an assault.”

(Dkt. 14 at 22.) But plaintiff fails to point to the record or provide

additional evidence to support this conclusion. Nor does she provide legal

support for her claim that Officer Dottor’s decision to approach the car


                                    19
with his weapon drawn was unlawful or excessive. Accordingly, there is

no issue of material fact as to malice, and Officer Dottor is entitled to

immunity for the intentional torts brought against him.

  V.     Conclusion

       For reasons stated above, defendants’ motion for summary

judgment is GRANTED (Dkt. 8); and

       Plaintiff’s improper cross-motion for summary judgment is

DENIED (Dkt. 14).

       IT IS SO ORDERED.

Dated: March 19, 2019                   s/ Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge

                    CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 19, 2019.

                                        s/Shawna Burns
                                        SHAWNA BURNS
                                        Case Manager




                                   20
